Exhibit RELEASE:IMMEDIATE GETTY REALTY CORP. ANNOUNCES PRELIMINARY FINANCIAL RESULTS FOR THE QUARTER AND SIX MONTHSENDED JUNE 30, 2008 JERICHO, NY, July 29, 2008 Getty Realty Corp. (NYSE-GTY) today reported its preliminary financial results for the quarter and six months ended June 30, 2008. Net earnings increased by $0.6 million to $10.6 million for the quarter ended June 30, 2008, as compared to $10.0 million for the quarter ended June 30, 2007. Net earnings increased by $1.5 million to $22.0 million for the six months ended June 30, 2008, as compared to $20.5 million for the six months ended June 30, 2007. Earnings from continuing operations increased by $0.9 million to $9.4 million for the quarter ended June 30, 2008, as compared to $8.5 million for the quarter ended June 30, 2007. Net earnings from continuing operations increased by $1.5 million to $20.3 million for the six months ended June 30, 2008, as compared to $18.8 million for the six months ended June 30, 2007. Net earnings from continuing operations for the quarter and six months ended June 30, 2008 and 2007 exclude the operating results and gains from the disposition of four properties sold in 2008 and eleven properties sold in 2007, which results applicable to the quarters and six months ended June 30, 2008 and 2007 have been reclassified and are included in earnings from discontinued operations. Earnings from discontinued operations, primarily comprised of gains on dispositions of real estate, were $1.2 million and $1.7 million for the quarter and six months ended June 30, 2008, respectively, as compared to $1.5 million and $1.7 million for the respective prior year periods. The financial results for the quarter and six months ended June 30, 2008 and the quarter ended June 30, 2007 include the effect of the $84.6 million acquisition of convenience stores and gas station properties from FF-TSY Holding Company II LLC (successor to Trustreet Properties, Inc.) which was not substantially completed until the end of the first quarter of 2007. Accordingly, the financial results for the quarter ended March 31, 2007 do not include the results of the acquisition of properties from Trustreet and the financial results for the six months ended June 30, 2007 only partially include the results of such acquisition. Net earnings and earnings from continuing operations for the quarter and six months ended June 30, 2008 reflect the full effect of rental revenue attributable to the properties acquired in 2007, which was partially offset by additional depreciation and amortization and interest expenses related to the property acquisitions. Funds from operations, or FFO, increased by $0.9 million to $12.2 million for the quarter ended June 30, 2008 and by $2.3 million to $25.9 million for the six months ended June 30, 2008, as compared to $11.3 million and $23.6 million for the respective prior year periods. Adjusted funds from operations, or AFFO, increased by $1.8 million to $11.7 million for the quarter ended June 30, 2008 and by $3.0 million to $24.7 million for the six months ended June 30, 2008, as compared to $9.9 million and $21.7 million for the respective prior year periods. Certain items, which are included in the changes in net earnings, are excluded from the changes in FFO and AFFO. The increases in FFO were primarily due to the changes in net earnings but exclude the increases in depreciation and amortization expense for the quarter and six months ended June 30, 2008, the decrease in gains on dispositions of real estate for the quarter ended June 30, 2008 and the increase in gains on dispositions of real estate for the six months ended June 30, 2008. The increases in AFFO for the quarter and six months ended June 30, 2008 also exclude the decreases in deferred rental revenue and the decreases in net amortization of above-market and below-market leases (which are included in net earnings and FFO but are excluded from AFFO). FFO and AFFO are supplemental non-GAAP measures of the performance of real estate investment trusts and are defined and reconciled to net earnings in the financial tables at the end of this release. Diluted earnings per share increased by $0.03 per share for the quarter ended June 30, 2008 and by $0.06 per share for the six months ended June 30, 2008 to $0.43 per share and $0.89 per share, respectively, as compared to $0.40 per shareand $0.83 per share for the respective prior year periods. Diluted FFO per share increased by $0.03 per share for the quarter ended June 30, 2008 and by $0.09 per share for the six months ended June 30, 2008 to $0.49 per share and $1.04 per share, respectively, as compared to $0.46 per share and $0.95 per share for the respective prior year periods. Diluted AFFO per share increased by $0.07 per share for the quarter ended June 30, 2008 and by $0.12 per share for the six months ended June 30, 2008 to $0.47 per share and $1.00 per share, respectively, as compared to $0.40 per share and $0.88 per share for the respective prior year periods. Revenues from rental properties decreased by $0.1 million for the quarter ended June 30, 2008 and increased by $2.5 million for the six months ended June 30, 2008 to $20.2 million and $40.6 million, respectively, as compared to $20.3 million and $38.1 million for the respective prior year periods. Rent received increased by $0.6 million for the quarter ended June 30, 2008 and by $3.0 million for the six months ended June 30, 2008, as compared to the respective prior year periods, primarily due to rental income from properties acquired at the end of the first quarter in 2007 and rent escalations. In addition to rent received, revenues from rental properties include deferred rental revenues accrued due to the recognition of rental income on a straight-line basis and net amortization of above-market and below-market leases. Straight-line rent decreased to $0.3 million for the quarter ended June 30, 2008 and to $0.8 million for the six months ended June 30, 2008, as compared to $0.7 million and $1.1 million for the respective prior year periods. Net amortization of above-market and below-market leases decreased to $0.2 million for the quarter ended June 30, 2008 and to $0.4 million for the six months ended June 30, 2008, as compared to $0.6 million for both the quarter and six months ended June 30, 2007. Environmental expenses, net for the quarter ended June 30, 2008 decreased by $1.1 million to $2.0 million, as compared to $3.1 million recorded for the prior year quarter, and decreased by $1.2 million to $2.8 million for the six months ended June 30, 2008, as compared to $4.0 million recorded for the six months ended June 30, 2008. The decrease in environmental expenses was primarily due to lower change in estimated environmental costs net of estimated recoveries from state underground storage tank funds, which decreased by $0.7 million to $1.2 million for the quarter ended June 30, 2008, and by $1.1 million to $1.4 million for the six months ended June 30, 2008, as compared to the respective prior year periods. The decrease in environmental expenses was also due to lower environmental related litigation reserves which decreased by $0.4 million for the quarter ended June 30, 2008 and by $0.2 million for the six months ended June 30, 2008, as compared the respective prior year periods. General and administrative expenses increased by $0.3 million to $2.1 million for the quarter ended June 30, 2008 and by $0.6 million to $3.8 million for the six months ended June 30, 2008, as compared to $1.8 million and $3.2 million recorded for the respective prior year periods. The increase in general and administrative expenses was primarily due to higher professional fees associated withthe previously disclosed potential modification of the Company’s unitary master lease with itsprimary tenant, Getty Petroleum Marketing, Inc. and related matters. Depreciation and amortization expense increased by $0.2 million to $2.9 million for the quarter ended June 30, 2008 and by $1.2 million to $5.7 million for the six months ended June 30, 2008, as compared to $2.7 million and $4.5 million for the respective prior year periods. The increase in deprecation and amortization expensewas primarily due to the acquisition of properties at the end of the first quarter of 2007 and the acceleration of depreciation expense resulting from the reduction in the estimated useful lives of certain assets which may be removed from the unitary lease with Marketing, which increases were partially offset by the effect of dispositions of real estate and lease expirations. The aggregate gain on dispositions of real estate, partially included in both other income and discontinued operations, were $1.4 million for each of the quarters ended June 30, 2008 and 2007 and reflected an increase of $0.5 million to $1.9 million for the six months ended June 30, 2008, as compared to $1.4 million for the respective prior year period. Interest expense decreased by $0.5 million to $1.7 million for the quarter ended June 30, 2008, as compared to $2.2 million for the prior year period. The decrease in interest expense for the quarter ended June 30, 2008 was primarily due to a reduction in interest rates. Interest expense increased by $0.4 million to $3.6 million for the six months ended June 30, 2008, as compared to $3.2 million for the prior year period. The increase in interest expense for the six months ended June 30, 2008 was primarily due to increased borrowings used to finance the acquisition of properties at the end of the first quarter in 2007, partially offset by a reduction in interest rates. In addition to reporting its preliminary financial results, the Company also reported that it continues to have discussions with Getty Petroleum Marketing, Inc. (“Marketing”), its primary tenant,in its attempt to negotiate a mutually beneficial modification of its unitary master lease with Marketing. Leo Liebowitz, the Company’s Chairman and Chief Executive Officer stated that, “We continue to believe that a deal benefiting both parties is possible.”Mr.
